CONCURRING OPINION OF ASSOCIATE JUSTICE POPE. POPE, J. i (Concurring.) — The opinion of the court contains an announcement of the doctrine that under the laws of this Territory a mortgage passes no legal estate but is a mere lien. While assenting fully to this conclusion, the practical importance of this question, which has been a much mooted one in this Territory for many years, leads me to record my reasons for concurring in this decision of the court and in so doing to trace briefly the history of the doctrine thus adopted as the rule in our own jurisdiction. At common law the rule was undoubted that a mortgage vested the title to real estate in the mortgagee with the accompanying right of possession, and as between mortgagor and the mortgagee the latter was the legal owner. Brobst v. Brock, 10 Wall. 59; Cotton v. Carlisle (Ala.) 7 A. S. R. 31. This doctrine has been superseded in many jurisdictions by statute, in others without statute, and even in those jurisdictions which have retained the common law rule it has been limited so that the mortgagee’s interest is treated as real estate only so far as is necessary for his protection and to give him the full benefit of his security. Hutchins v. King, 1 Wall. 53-60; Waterman v. McKenzie, 138 U. S. 259; Lightcap v. Broadley, 186 Ill. 510; and it has been held that a sale or conveyance of the estate is not one of the purposes for which the mortgagee’s interest is to be so treated. Bell v. Morse, 6 N. H. 205. The tendency of the decisions is shown by Carpenter v. Logan, 16 Wall. 275, where it is held that “the debt is the principal thing and the mortgage an accessory”, and by Waterman v. McKenzie, supra, where it is said that mortgages of real estate have “come to be more and more considered as a mere security for the debt, leaving the title in the mortgagor.” The New York Courts at an early date led in a departure from the common law rule, and their influence is shown in the fact that practically all of the States west of the Mississippi now hold that a mortgage is a mere lien, passing no title. The views of the various state courts are fully set out in 1 Jones on Mortgages (6th Edition) Secs. 13 to 59, where it is said after reviewing the several state doctrines (See. 59): “Grouping the states geographically, it will be noticed that the English doctrine of the nature of mortgages, with slight modifications, prevail east of the Mississippi in a large 'majority .of the states, while west of the -Mississippi, except only in the states of Missouri and Arkansas, the doctrine everywhere prevails that a mortgage-passes no legal estate or right of possession.” This condition of things is ascribed by'the same learned author (Sec. 59) not so much to statute as to- the influence of the early New York eases and the civil law; and in California, whose Supreme Court, speaking through Mr. Justice ■Fields, has been most potent in implanting the New York doctrine west of the Mississippi, the courts in'addition to holding that “a mortgage is mere security for the debt and .vest no1 title cither before or after condition broken,” (McMillan v. Richards, 9 Cal. 410; Nagle v. Macy, 9 Cal. 426) indicate that such holding is. not the result pf -statute but is. equally applicable upon sound principle to mortgages ■executed prior to the California statute. Dutton v. Warschauer, 21 Cal. 623; Mack v. Witzear, 39 Cal. 255. It is undoubtedly true, however, that the divergence from the eonpnon law not only in New York but in the Western jurisdictions has been largely the result of statutes, some of them declaring that the fight of possession shall continue in the mortgagor and others declaring in terms that a mortgage shall be construed as a mere lien. McMillan v. Richards, 9 Cal. 410 and Fogarty v. Sawyer, 17 Cal. 592, indicate the influence of the New York and California statutes'on' the subject. The Oregon, statute is discussed in Teal v. Walker, 111 U. S. 250, and is held to “cut up bjr the roots” the common law doctrine and to “give effect to the view of the American Courts of equity that a mortgage is. a mere security for a debt.” The same statute is considered in Savings Society v. Multnomah Co., 169 U. S. 426. Among the cases developing the doctrine, mostly as to the result of statutory provisions, are Chick v. Willets, 2 Kan. 384; Caruthers v. Humphrey, 12 Mich. 270; Humphrey v. Hurd, 29 Mich. 44; Hoffman v. Harrington, 33 Mich. 392; Gallatin v. Beatty, 3 Mont. 173; Balduff v. Griswold (Oklahoma), 60 Pac. 223; Stevens v. South Ogden Company (Utah), 58 Pac. 843; State v. Supr. Court (Washington) 58 Pac. 1065; Wood v. Trask (Wis.), 76 A. D. 230; Wright v. Henderson, 12 Tex. 43; Drake v. Root, 2 Colo. 685; and cases cited in 1 Jones' on Mortgages, Secs. 13-59. While the precise question has never been expressly decided by this court it is held in Territory v. Co-operation Bldg. & Loan Association, 10 N. M. 337, that real estate mortgages are personal property, and this court in speaking in this ease, through Mr. Justice McFie, uses expressions which indicate the 'Views, of the court to be that a mortgage is primarily a security. There are expressions to the same effect in Alexander v. Cleland, 86 Pac. 425, cited supra in the opinion of the court. Considering the question, however,-as an open one up to the present time and recognizing the common law rule as prevailing in this Territory unless altered by statute, I am of the opinion that the legislature by C. L. Sec. 2365 has changed the common law rule and that the reason of all the eases above cited from Western jurisdiction applies to this Territory. At common law, as we have seen, the making, of the mortgage conferred the right to immediate possession upon the mortgagee as in the case of any other grantee. But our legislature has provided by C. L. 2365 that in the absence of stipulation to the contrary “the mortgagor of real x • x x property shall have the right of possession thereof.” This, by withholding from the mortgagee the right of possession until foreclosure, sale and purchase “cuts up - by the roots the common law doctrine” (Teal v. Walker, supra) and “deprives the mortgagee of the only material advantage which remained to him from being considered the owner of the fee.” (Chief Justice Emmett in Adams v. Corriston, 7 Minn. 456). This statutory provision in my judgment changes the common law rule and places the law in this Territory upon the same basis as in California and the other Western jurisdictions. This is the view evidently taken by the learned author of Jones on Mortgages, for at See. 43 he quotes our C. L. See. 2365 and at .Sections 58 and 59 names New Mexico expressly as being among the jurisdictions in which the mortgage'‘‘passes no title or estate x- x x x to the mortgagee, and gives him no right of possession before foreclosure.” It is not a cause for regret that this statutory provision makes it possible to declare the law in New Mexico to be thus in accord with common sense, as opposed to a common law fiction. In popular opinion a mortgage is -universally regarded as a lien. Men buy and sell mortgaged realty and always consider that they are purchasing not a mere equity of redemption but the property itself, subject only to the obligation to pay off the lien of the mortgage. The nearer law can be brought to the basis of common sense and every day comprehension the nearer it will be a rule of conduct lived up to in public and private life, and the stand taken by the Western Courts on this subject have tended very strongly to this salutory result. As is well said by the Supreme Court of Kansas in Chick v. Willets, 2 Kas. 386; “In this state a clean sweep has been 'made by statute. The common law attributes of mortgages b.ave been wholly set aside; the ancient theories have been demolished; and if we could consign to oblivion the terms and phrases — without meaning except in reference to those theories — with which our reflections are still embarrassed, the legal profession on the bench and at the bar would more readily understand and fully realize the new condition of things.” For these reasons I concur in tbe doctrine announced by tbe opinion of tbe court on this subject.